                   Case 1:14-cv-10091-VEC Document 224 Filed 03/20/19 Page 1 of 1


                                     SEWARD          &    KISSEL LLP
                                            ONE BATTERY PARK PLAZA
                                           NEW YORK, NEW YORK 10004

WRITER' S DIRECT DIAL:                       TELEPHONE: (212) 574-1200                        901 K STREET, NW
                                              FACSIMILE: (2 12) 480-8421                   WASHINGTON, DC 20001
  (212) 574-1448                                WWW:SEWKIS.COM                            TELEPHONE: (202) 737-8833
                                                                                           FACSIMILE: (202) 737-5184




                                                              March 20, 2019

    VIAECF

    Honorable Valerie E. Caproni
    United States District Judge
    United States District Court
    Southern District of New York
    40 Foley Square
    New York, NY 10007

                    Re:   Clearlake Shipping Pte Ltd v. 0. W. Bunker (Switzerland) SA, et al.
                          U.S.D.C., S.D.N.Y., Case No. 14 Civ. 9287 (VEC)

                          Nippon Kaisha Line Limited v. 0. W. Bunker USA Inc., et al.
                          U.S.D.C., S.D.N.Y., Case No. 14 Civ. 10091 (VEC)

    Dear Judge Caproni,

             On behalf of ING Bank N.V., as Security Agent ("ING Bank"), together with counsel for
    O.W. Bunker USA, Inc. ("O.W. USA"), and NuStar Energy Services Inc. ("NuStar"), we submit
    this joint letter in response to Your Honor's order dated March 4, 2019, stating that the parties
    must submit, no later than March 20, 2019, a joint letter detailing proposed next steps for this
    litigation.

            On March 18, 2019, NuStar filed petitions for certiorari to the Supreme Court of the
    United States to review two of the test cases decided by the Second Circuit on December 19,
    2018, to wit: Clearlake Shipping PTE. Ltd. v. NuStar Energy Services, Inc ., 911 F.3d 646 (2d
    Cir. 2018), and Nippon Kaisha Line Limitedv. NuStar Energy Services, Inc ., 745 F. App'x 414
    (2d Cir. 2018).

           Until the Clearlake and Nippon Kaisha decisions become final, the parties jointly
    propose that these actions remain stayed as doing so will be most efficient.


                                                              Respectfully submitted,
                                                             '~ -r-:,Jz~
                                                              ~ fan P. Maloney          r
